DETAILED ACTION
Applicant’s amendments to the claims, filed 11/10/2021, were received. Claims 1, 4, 8, 10, 11, 14, 16, 17, 19, and 20 were amended. Claims 2, 3, 5, 9, 12, 13, and 18 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Krebs on 2/9/2022.
The application has been amended as follows: 

Claim 1 (Amended): please amend to read as “one or more polymers having a resistance heat 

Claim 4 (Amended): please amend to read as “a second portion of 

Claim 8 (Amended): please amend to read as “one or more polymers having a resistance heat 

Claim 16 (Amended): please amend to read as “one or more polymers having a resistance heat 

Claim 17 (Amended): please amend to read as follows:
“the at least one first material comprises at least one of an iron-based alloy, an aluminum-based alloy, a titanium-based alloy, a nickel-based alloy, and a high-alloy steel with one or more carbides


Claim 19 (Amended): please amend to read as “the passageway, 

Claim 20 (Amended): please amend to read as “The apparatus of claim 16, wherein: at least one dimension of the passageway is configured to manage a pressure profile of the first fluid through the passageway, wherein the at least one dimension of the passageway is configured to maintain a mass flow rate of the first fluid through the slot, the mass flow rate being substantially constant across a width of the passageway in a cross direction (CD).”

Claim Interpretation (1)
	The limitation “made, at least in part, using an additive manufacturing method” in claims 1, 8, and 16 is considered to further structurally limit the claimed apparatus since the manner of manufacturing by the claimed method would impart structural and/or mechanical properties to parts of the claimed apparatus (Spec., Pg. 28, lines 27-31 through Pg. 29, lines 1-7).

	The expression “high-alloy steel” in claim 17 is deemed definite since the ordinary artisan would understand the type of steel referred therein (see MPEP 2111.01).

	The limitation “one or more metals having a high thermal conductivity” in claims 1, 8, and 16 is deemed definite since the ordinary artisan would understand the scope of metallic compositions intended in view of Applicant’s specification (see for example Spec., Pg. 32, lines 1-5).

Claim Interpretation (2)
Claim limitation “heating element” in claims 8 and 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8 and 19 has/have been interpreted to cover “a heating wire or cartridge heater” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Pg. 34, lines 5-24).

Claim Rejections
	The rejections under 35 USC 112(b) are withdrawn since claims 4, 8, 10, 11, 12, 14, 17, 19, and 20 were amended and claim 9 was cancelled. The rejections under 35 USC 103 are withdrawn sine independent claims 1, 8, and 16 were amended.

Reasons for Allowance
Claims 1, 4, 6-8, 10-11, 14-17, and 19-20 are allowed. The inventions of independent claims 1, 8, and 16 are drawn to an apparatus for applying a first fluid to an advancing substrate.
The cited prior art of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claims 1, 8, and 16, a nozzle body made, at least in part, using an additive manufacturing method, the nozzle body comprises an upper nozzle assembly comprising at least one first material and a lower nozzle assembly comprising at least one second material; and a thermally insulating material positioned between and separating the upper and lower nozzle assemblies to minimize heat transfer from the upper nozzle assembly to the lower nozzle assembly; the at least 
Support for the allowable subject matter can be found in Applicant’s specification on Pg. 31, lines 12-31 through Pg. 32, lines 1-5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717